

SPD BANK
Mortgage contract of movables—special for single transaction



[ex99-2logo.jpg] Shanghai Pudong Development Bank


Mortgage Contract of Movables


(Single)


Shanghai Pudong Development Co., Ltd. Xi’an Branch
 
 
 

--------------------------------------------------------------------------------

 


SPD BANK
Mortgage contract of movables—special for single transaction



Mortgage Contract of Movables
 
Code: YB7201201028009101
Mortgager: Xi’an Xilan Natural Gas Co., Ltd
Mortgagee: Shanghai Pudong Development Stock Co., Ltd Xi’an Branch


Whereas:
To ensure that the debtor follows various duties fully and timely under the main
contract (see details in article 10 of the contract), ensure the realization of
credit of creditor, the mortgager is willing to provide mortgage guarantee with
the collateral under the contract voluntarily and it bears guarantee
responsibilities for all the liabilities of the debtor under the main contract.
Through inspection, the creditor agrees the mortgager to provide mortgage
guarantee. The contract is stipulated to make the rights and duties of the two
parties for the two parties to follow.


Article 1 Collateral
See details for collateral in article 10 of the contract and appendix I of the
contract.
 
Article 2 Main credit and mortgage guarantee
1.
Main credit be guaranteed

(1)
The detailed conditions of the main credit under the contract are illustrated in
article 10 of the contract.

(2)
The “due” and “expiry” in the contract includes condition that the creditor
declares due in advance.

2. Guarantee scope
The guarantee scope besides the main credit in the contract associates with
interest generated(the interest in the contract includes interest, fine interest
and compound interest), fine for breach, damage liquidated, handling charge and
other expenses for signing and fulfilling of the contract and expenses for
realizing guarantee right and credit (including but not limit to disposal
expenses, tax, claim expenses, auction expenses, charges of lawyers and expenses
for accommodation and traveling) and cash deposit added on the request of
creditor after the main contract is effective.
3. Priority of compensation
The mortgagee enjoys primary priority of compensation. The mortgagee can enforce
mortgage right directly under the contract rather than enforce the guarantee
right(if any) to the creditor antecedently. The mortgager agrees that under no
condition, the mortgagee does not enforce or not enforce any right under the
loan documents with creditors in time, including but not limit to credit, the
security right and breach remedy right should be regarded as be negligent or
quit to enforce the rights and will not affect his fully enforcing rights under
the contract.
4. Alternation of the main contract
The rights and benefits of the creditor under the main contract will not be
affected under conditions such as that the creditor gives any moratorium to the
debtor, any delayed repayment term or the creditor and debtor modify, alter and
displace any clause of the main contract; if above conditions occur, it is
regarded as that the mortgager has agreed forehand and the guarantee
responsibilities will not be relieved for above reasons.

 
 

--------------------------------------------------------------------------------

 


SPD BANK
Mortgage contract of movables—special for single transaction



If the creditor issues opening letter of credit, letter of guarantee or spare
letter of credit to the debtor under the main contract, it is not necessary to
get the permission of the guarantor or notify the guarantor further if the
creditor and debtor make any modification to letter of credit, letter of
guarantee or spare letter of guarantee under the main contract; the modification
will be regarded that has been agreed by the guarantor in advance and the
guarantee responsibilities of the guarantor will not be relieved for above
reasons.
 
Article 3 Registration of the collateral
1. The collateral under the must be registered legally and the two parties
should handle collateral registration with related materials and the contract in
7 bank business days since the contract is signed ; the contract comes into
force on the date it is registered.
On the request of the mortgagee, the mortgager should also handle notary of
compulsory enforcement effect in the authority designated by the mortgagee and
the mortgager accepts the compulsory enforcement voluntarily.
2. the collateral under the contract does not belong to legal compulsory
registration requirements, the two parties should handle collateral registration
with related materials and the contract in 7 bank business days since the
contract is effective since it is signed.
3. If there is collateral must be registered in accordance with laws as well as
collateral be registered voluntarily, different collaterals should be handled
registration procedures according to regulations for above two clauses and the
contract comes into force on the date the mortgage registration for the contract
is finished.
4. If the mortgagee and debtor have reached agreement on extending the term for
the fulfilling term, it does not need to get the agreement of mortgager. The
mortgagee should handle renewal registration in original registration authority
together with mortgagee within 30 bank business days before due of liability
fulfillment term with extending related agreement , original Registration
Certificate of Enterprise Movables Collateral and other related statement
documents (if any). The extending related agreement comes into force on the date
that the mortgagee reacquires the Registration Certificate of Enterprise
Movables Collateral and other certificate documents.
5. The mortgager should hand over the various documentations, certificate
documents, and mortgage registration documents related to the collateral to
mortgagee for storage.
6. 7 bank business days from the mortgager repays off or liquidates all the
credit guaranteed with the collateral, the mortgager should apply to the
mortgagee in writing and the mortgagee should hand back the kept mortgage
documentation and other related certificates after inspection and the mortgagee
has no duty any more; the mortgager should handle cancellation procedures in
original registration department.


Article 4 Insurance of collateral
1.
The insurance covering duty of the mortgager is listed as follows:


 
 

--------------------------------------------------------------------------------

 


SPD BANK
Mortgage contract of movables—special for single transaction



(1)
On the request of mortgagee, the mortgager handles property insurance of enough
amounts to the collateral whose first beneficiary is the mortgagee in insurance
company recognized by mortgagee within five days after the contract is signed.

(2)
If it is impossible to handle property insurance with the mortgagee as the first
beneficiary, related equity transfer or alternation procedures should be handled
according to item (3) in the article after handling insurance whose first
beneficiary is not the mortgagee.

(3)
if the mortgager has handled corresponding property insurance to the collateral
before signing the contract, he should transfer all the benefits (including
claim and insure benefit) stated in Contract of Insurance or handle insurance
benefit transfer or change procedures 5 days after the contract is signed till
the mortgager has all the credits guaranteed with the collateral to the
mortgagee, which should be agreed or noted in the insurance cover or insurance
contract.

2. The insurance benefit of the mortgagee should not less than amount of all
credits guaranteed with the collateral and the due date for the insurance should
be six months after the expiry of liability fulfillment under the main contract;
but before credits under the main contract are liquidated, the mortgagee has
right to ask the mortgager to continue to purchase insurance according to the
article till all the credits under the main contract are liquidated.
3. Before the debtor liquidates all the credits guaranteed with the collateral,
if there is insurance accident, all the benefits under the insurance contract
will be accepted and distributed by the mortgagee. The insurance benefits and
compensation fund will be deposited to account designated by the mortgagee as
the mortgage property of main contract to liquidate all the credits in advance
or liquidate when the credit is due. If there is remnant, the remnant part will
be returned to the mortgager after liquidation. If there is any damage to
collateral , while the insurance benefit paid by the insurance company is not
enough to pay all the liabilities or the damage is not in insurance scope, the
mortgagee has right to ask the mortgager to liquidate the short part or add
corresponding insurance.
4. The mortgager should hand over the insurance contract and other related legal
documents to the mortgagee for keeping and pay related insurance premium and
other related expenses in time and observe guarantee in insurance contract and
other requirements and provide latest payment receipt of insurance premium and
all or any related insurance cover and payment receipts on the request of
mortgagee.
5. It is not allowed to modify or alter Insurance contract and other related
legal documents without prior written permission of the mortgagee. It is not
allowed to relieve duties that the insurance company undertakes, terminate
rights and power in the above legal documents and it is not allowed to quit
right claim to behaviors of breach in above legal documents and it is not
allowed to be against duties in the insurance contract.
6. Under the condition that the mortgager does not fulfill the responsibilities,
the mortgagee can purchase insurance for the mortgager (but not necessary),
while the related expenses will be paid to the mortgagee in 7 days after
receiving notice of the mortgagee.

 
 

--------------------------------------------------------------------------------

 


SPD BANK
Mortgage contract of movables—special for single transaction



7. During the insurance term, the mortgager must hand in insurance premium
timely and should not break up the insurance with any reasons. Otherwise, the
mortgagee has right to apply for insurance for him to continue the above
insurance and mortgager must pay the premium and related interests paid by
mortgagee for him in 7 days after receiving notice of the mortgagee.
 
Article 5 Disposal of the collateral and realization of mortgage right


1.
Under following conditions, the mortgagee has right to dispose collateral to
realize mortgage right or to make up insurance premium.

(1)
The debtor breaches clauses under the main contract;

(2)
There is condition that the creditor can realize credit in advance;

(3)
The mortgager breaches the clauses under the contract;

2.
As above article, the mortgagee has right to negotiate with mortgager to
amortize with the collateral or gets compensation with money by auctioned or
sold the collateral; if they can not get agreed, the mortgagee has right to sue
to people’s court.

3.
After the mortgagee disposes the collateral, if the mortgagee has made advances,
money from disposing mortgagee will be used to liquidate all the credits
guaranteed with the collateral; if the mortgagee does not make advances, the
money from disposing the collateral will be transferred to the special cash
deposit account that the mortgagee sets for the debtor’s external payment and as
cash deposit when mortgagee make advances.



Article 6 Representation and guarantee


1. The mortgager makes following representations and guarantee to the mortgagee:
(1)
The mortgager is an independent legal body that is of essential right abilities
and can fulfill duties under the contract with its own name and bear civil
responsibilities independently.

(2)
The mortgager has right to sign the contract and has finished all the authority
and approval for entering into the contract and fulfilling its duties under the
contract. All the clauses are the expressions of true intention and interest ,
which the mortgager legally.

(3)
The mortgager promises to observe laws and principles. The signing and
fulfillment of the contract will not be against the laws that the mortgager
should follow(the laws in the contract refer to laws, regulations, rule , local
regulation and judicial interpretation, regulations, related documents of
authority department , judgment and adjudication ; the signing and fulfillment
of the contract should not conflict with any contract, agreement and that the
mortgager has signed or other duties the mortgager should bear.

(4)
The mortgager promises that all the financial statements he has offered are in
accordance with laws of People’s Republic of China and the statements reflect
the financial status of the mortgager truly, completely and fairly; what’s more,
all the materials and document information that the mortgager supplies during
the process of signing and fulfilling the contract is true, effective, accurate
without any disguise.


 
 

--------------------------------------------------------------------------------

 


SPD BANK
Mortgage contract of movables—special for single transaction



(5)
The mortgager guarantees to complete the record, registration and other
procedures necessary for fulfilling of the contract and pay related tax and
expenses.

(6)
Since the issue of the lasted audited financial statement , there is no
disadvantage change for the operation condition and financial status of the
mortgager.

(7)
The mortgager has enclosed the truth and status what he know or he should know
which are significant to mortgagee’s deciding whether allow financing under the
main contract.

(8)
The mortgager confirms that there is no delinquency or will not turn up any
delinquency including but not limit to employee’s salaries, medical care, injury
subsidiary, gratuity and other compensation fund these conditions.

(9)
The mortgager guarantees there is no condition or case that brings or may bring
great disadvantage effect to fulfillment ability of the mortgager.

2.
The mortgager further promises as follows:

(1)
Since the contract is signed, there is no any mortgage right, lien and other
guarantee benefit that the mortgagee is not clear; in the duration for mortgage
under the contract, besides the regulations of the contract, the mortgager
guarantees that he will not set mortgage right, lien and other guarantee benefit
to any other third party besides mortgagee without written permission of the
mortgagee.

(2)
The mortgager promises that during the validity term of the contract, the
mortgager should not repay off other liabilities associated with the collateral
without prior written permission of the mortgagee.

 
Article 7 Covenants


1.
Duties of the mortgager

(1)
The mortgager promises not to adopt following actions without getting written
permission of the mortgagee:

¨
Sell, donate, lease, transfer, mortgage or pledge or dispose great capital in
whole or in part in other modes.

¨
There is great alternation for operation system or equity organization type ,
including but not limit to contracting, leasing, joint-operation, reform of
company system, stock system reform, transfer of equity, merging , joint
adventure (or cooperation), separation, establishment of subsidiaries , equity
transfer and capital reduction etc..

¨
Modify the regulations of the company, change the business scope and main
business of the company

¨
Guarantee for the third party which brings disadvantage effect to fulfilling
ability and financial status under the contract.

¨
Apply for restructuring, bankruptcy or dismissing the company

¨
Sign contract/agreement or bear duties which will greatly affect the fulfilling
ability under the contract


 
 

--------------------------------------------------------------------------------

 
 
SPD BANK
Mortgage contract of movables—special for single transaction

 
(2) 
The mortgager promises if following cases occur, he will notify the mortgagee on
the date that the matter occurs and send the originals of related notices(
requiring seal for non-natural person and approval for natural person) of the
matter in five bank business days to the mortgagee.

¨
Events happen lead to inaccuracy and unreality of the representations and
guarantee of the mortgager under the contract.

¨
The mortgager or its holding shareholders, actual controller or its related
party associates with claim, arbitration or its capital is levied, attached,
frozen and enforcement measures or be adopted other measures with same force, or
its legal representative, directors ,supervisors , senior management personnel
associate with claim, arbitration and other enforcement measures.

¨
The legal representative of the mortgager(if any) or its authorized agent,
principal, chief financial principal, address, name of enterprise and business
site alternation or there is disadvantage change for dwelling address of the
mortgager, normal dwelling place, change of working unit, or not being in the
dwelling city for long, change of name or change of income.

¨
The ownership of the collateral arises dispute or there is any disadvantage
effect from third party to the collateral

¨
It is applied for restructuring and bankruptcy by other creditor or cancelled by
the authority unit.

(3) If the third party puts forward any right requirement which affects the
benefits of the mortgagee under the contract, the mortgager should take all the
applicable measures to ensure the benefits of the mortgagee.
(4) The mortgager should bear all the expenses under the contract for evaluation
of the collateral, registration, notary, appraisal, and insurance, keeping,
sustaining value of the collateral and maintaining the benefits of the mortgagee
under the contract.
(5) If the creditor issues letter of credit, letter of guarantee or spare letter
of credit under the main contract to the debtor, the mortgager promises that if
the debtor does not make up cash deposit (including make up in advance), the
mortgager will bear joint responsibility for making up the deposit and the
mortgager will not be relieved from his responsibilities under the contract. Any
loss (including interest loss) occurs if the mortgager make the cash deposit in
according with the contract should be borne by himself.
(6) When the mortgagee realizes mortgage right according to the contract, the
mortgager should coordinate actively to handle related procedures to ensure the
realization of mortgagee’s mortgage right.
(7) If the mortgager is not debtor of the main contract, he promises here that
he bears joint responsibilities for liabilities not liquidated for any of
following cases:
¨ The mortgagee disposes the collateral legally, but the money from auction or
sale of the collateral is not enough to liquidate all the liabilities under the
main contract or the amortization of the collateral is not enough to liquidate
all the credits under the main contract.

 
 

--------------------------------------------------------------------------------

 
 
SPD BANK
Mortgage contract of movables—special for single transaction

 
¨ If the collateral is damaged or lost not due to fault of mortgagee, in
addition, the compensation fund and insurance benefits for damage and loss are
not enough to liquidate main liabilities.
¨ The mortgagee can not enforce or lose the mortgage right under the contract
not due to the mortgagee;
¨ The contract has not been effective, or is invalid or be cancelled due to the
mortgager himself.
2. Deduction agreement
(1) If the mortgager has due liabilities, the mortgagee has right to deduct
capital in any account that the mortgager opened in Shanghai Pudong Development
Bank to liquidate the due liabilities.
(2) The liquidation order of deduct amount should be firstly to pay off the due
expenses of mortgager and debtor, furthermore to pay off due interest and
finally to pay off due off principal capital unless otherwise stipulated by
national authority.
(3) If the currency deducted does no conform with currency for liquidation, the
mortgagee has right to pay off according to exchange rate/foreign exchanges he
decides on his own and the exchange rate risk will be borne by the mortgager
himself.
3. Credit certificate
The effective documentation of credit guaranteed with the collateral refers to
accountant documentation issued by the mortgagee according to his own business
stipulations.
4. Notice and delivery
(1)Any notice sent by one party to the other party under the contract should be
sent to addresses listed in the contract till the other party notifies for
altering address in writing ; as long as sending according to above address, it
will be regarded as successful sending on following date: if it is letters, it
will be 7th bank business days since they are sent by registered letter to the
main business site(legal person or its branches or other economic organization)
or dwelling place(nature person); if the sent specially, the date will be the
date of signing in ; it is sent by fax or email, the date will be the day that
the fax or email is sent out. But receiving time for all the notices,
requirements and other communications that the mortgagee send or delivers will
be actual receiving time. What’s more, all the notices that sent by fax or email
to the mortgagee should be sent to the originals (requiring seal for non-natural
person and signing of natural person) in person or sent to creditor to confirm.
(2) The mortgager agrees that summoner and notice taking a legal action to him
only be sent to address listed in the contract that is regarded as receiving and
if the change of above address does not be notified to the mortgagee in advance
in writing, then it is invalid to the mortgagee.
 
Article 8 Events of default and treatment
1. Events of default
For following conditions, it will be regarded that the mortgager breaches the
liabilities to the mortgagee:

 
 

--------------------------------------------------------------------------------

 
 
SPD BANK
Mortgage contract of movables—special for single transaction


o Any representation, explanations, guarantee and any notice, authority,
approval , agreement and certificate and other certificates issued by the
mortgager according to the contract and related to the contract are not correct
when made or are of possibility of misleading or has been verified to be
incorrect or of misleading feature or has been verified to be invalid or
cancelled or be not of legal force. The debtor or mortgager can not repay off
the due liabilities he bears or any liabilities, or the debtor breaches or does
not follow various duties under the main contract.
¨ Mortgager breaches any covenant in article 7 under the contract.
¨ The mortgager breaks up his business, stops production, closes ,
reorganization, liquidation, be taken over or entrusted, dismissed, the business
license is cancelled or be cancelled or it is bankrupted.
¨ The financial status of the mortgager worsens or there is serious operation
problem and there is event or condition which may bring disadvantage to the
normal operation, financial status and liquidation abilities.
 
o The mortgager its holding shareholders, actual controller or its related party
associates with claim, arbitration or its capital is levied, attached, frozen
and enforced or be adopted other measures with same force, or its legal
representative, directors ,supervisors , senior management personnel associate
with claim, arbitration and other enforcement measures, which lead to
disadvantage effect to the liquidation ability of the mortgager.
¨ The mortgager who is natural person is dead or be declared dead.
¨
the mortgager alters and transfers capital or tries to transfer capital in guise
of marriage relationship.

¨
The mortgager donates, exchanges, pre-sells, sells, re-mortgages or disposes the
collateral in any mode without written permission of the mortgage; or the value
of the collateral decreases, loses or is damaged greatly, which may affect the
repayment ability of the mortgagee.

¨
The mortgager has other behaviors which are to affect the fulfillment of the
contract or affect the fair benefits of the mortgagee.

2.
Treatment

If any event of default as above occurs, the mortgagee has right to declare that
the main credit due in advance and asks the debtor to make up cash deposit and
can dispose the collateral according to article 5, the account from disposing
the collateral will be used to liquidate all the credits guaranteed with the
collateral or be used to make up cash deposit; simultaneously, the mortgagee
also can ask the mortgager to pay penalty (the calculation method refers to the
article 10 in the contract). If the mortgagee incurs loss due to not enough
penalty, the mortgager should compensate all the losses that the mortgagee
incurs.
 
Article 9 Others
1. Applicable laws
Laws of People’s Republic of China (excluding to that of Hong Kong, Maco Special
Administrative Region and Taiwan area) are applicable to the contract.
2. Settlement of dispute
The dispute arising should be settled through friendly negotiation ; if it can
not be settled through negotiation, the people’s court at the dwelling place of
the mortgagee has exclusive judicial jurisdiction ; during the period,  the two
parties should continue to fulfill other clauses not associating with dispute.

 
 

--------------------------------------------------------------------------------

 
 
SPD BANK
Mortgage contract of movables—special for single transaction

 
3.
Miscellaneous

(1)
If there is unlisted issue needs to be complemented, the two parties can
negotiate and record in the article 10 of the contract and they can reach
another written agreement as the appendix of the contract. The appendix of the
contract (see details in article 10 of the contract) is a indivisible part of
the contract and it enjoys the same legal force with the contract.

(2)
The terms and expressions in the contract have the same meaning with the main
contract unless there are special notes.

(3)
The titles in the contract are just for reference and not served as reference of
the contents.



Article 10 Contract element clauses
1. The main contract that the contract guarantees corresponds to whereas clauses
of the contract
(1) The main contract is fixed assets loan contract signed between the creditor
and debtor on Feb 26, 2010. [Code: 72012010280091]. The creditor under the
contract is loaner.
(2) The debtor under the main contract is Jinbian County Xilan Natural Gas
Liquefaction Co., Ltd and the business site: South of Tongwan Road, Zhangjiapan
town, Jinbian County.
2. The collateral under the contract corresponds to the article 1 of the
contract.
See details of the collateral in collateral list in appendix 1 of the contract.
List the details of mortgage rights for collateral with prior mortgage right:
(Name of collateral)
The same of the collateral of this time see details in the list attached.
(Prior mortgage and guarantee period, guaranteed object, name and code of
related documents (if any) )
Guarantee for 20million Yuan applied by Xi’an Xilan Natural Gas Co., Ltd to the
mortgagee. The code of loan contract is : 72012009280319
Number of contract of guarantee: YD 7201200928031901


3. The main credit guaranteed by the contract corresponds to item (1), clause 1
of article 2.
 
þ the main credit under the contract is under the main contract, the financing
that the that the creditor offers to the debtor will not be over of RMB 120
million Yuan(capital letter) and the liability fulfillment term (that is loan
term in the main contract ) is 58 months.
 
x the main credit guaranteed under the contract is that, according to the main
contract and the creditor offers     amount for            (name of intermediate
business) should not over     (currency)         Yuan (capital) or be with
liabilities. If the creditor is forced to make advances, then the main credit
will turn to advances that paid by the creditor and the amount of main credit
adjusts according to adjustment agreed in the main contract.

 
 

--------------------------------------------------------------------------------

 
 
SPD BANK
Mortgage contract of movables—special for single transaction



4.Treatment of event of default corresponds to clause 8, article 2 of the
contract.
penalty: equal to 10% of the main credit or_________/_____________________
5. The attachments of the contract including: corresponding to (1), 3rd section
of article 9.
(1)《 List of the collateral　           》
(2)《　　　　　　　　　　　　》
(3)《　　　　　　　　　　　　》
(4)《　　　　　　　　　　　　》
(5)《　　　　　　　　　　　　》
6.Others agreed by the two parties correspond to item (1), 3rd clause of article
9.
 

--------------------------------------------------------------------------------

 
7. The original of the contract is in quintuplicate, while the mortgager holds
one, the mortgagee holds two and the notary agent of the borrower holds two and
these five enjoy the same legal force.


(There is no text below)


 
 

--------------------------------------------------------------------------------

 


SPD BANK
Mortgage contract of movables—special for single transaction


(The page is signing page and no text)


The contract is signed between the mortgager and mortgagee on Feb 26, 2010;
confirmed by the mortgager, the two parties have discussed and noted all the
clauses and the two parties are not doubtful about all the clauses and have
accurate understanding to the related rights and duties and responsibilities or
liability exemption clauses.
 
Mortgager (seal):
Mortgagee (seal):
   
[ex99-2seal1.jpg]
[ex99-2seal2.jpg]



Regal representative or authorized agent (signature or seal)
principal or authorized agent

 
Ji Qin’an
Yang Liqiang

(applicable to legal person)
 
Valid identification certification type and code:
_____________________________________________

(Applicable to natural person)
Dwelling place:
Main business site:
Zip code:
Zip code:
Tel:
Tel:
Fax:
Fax:
Email:
Email:
Contact person:
Contact person:


 
 

--------------------------------------------------------------------------------

 